Citation Nr: 1521949	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-42 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center of the Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of education benefits in the original calculated amount of $2,318.17, to include the issue of whether the overpayment was validly created.  


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served from July 1958 to August 1960.  The Veteran died in May 2013 and the appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in St. Louis, Missouri (RO) which denied the appellant's request for a waiver of the debt created by overpayment.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the school term of August 4, 2003 through May 31, 2004, the appellant did not make satisfactory progress toward completion of the program for which she was receiving Chapter 35 benefits, thus giving rise to an overpayment of education benefits in the amount of $2,318.17.

2.  The calculated overpayment of $2,318.17 was validly created.

3.  The creation of the overpayment was not due to the appellant's fraud, misrepresentation, or bad faith. 

4.  Repayment of the debt would result in undue financial hardship.  


CONCLUSIONS OF LAW

1.  The overpayment of education benefits in the amount of $2,318.17 was properly created, and the debt was valid.  38 U.S.C.A. §§ 1521, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).
 
2.  The recovery of the overpayment of VA education benefits in the amount of $2,318.17 would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. 
§ 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  In any case, as the Veteran's claim is granted herein, any error in the duties to notify and assist were not prejudicial to the Veteran.


Legal Criteria

VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. 
§ 21.7020(b)(23).

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b).  VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2014).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  When considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. 
§ 1.965(a).

Factual Background

The appellant was in receipt of education benefits under the Survivors and Dependents Educational Assistance (Chapter 35) for the period of August 4, 2003 through May 31, 2004.  In November 2003, VA received notification from Sikeston Public Schools Career and Technology Center that the appellant was not making satisfactory progress in her studies.  She was notified in January 2004 that she had been terminated from the program and an adjustment would be made to her education award.  The record reflects that she continued to attend classes that were not part of her approved program.  The appellant submitted a February 2004 request for a waiver of the debt created by overpayment.  She also submitted an April 2004 notice of disagreement, asserting her belief that she did make satisfactory progress in her courses and thus the overpayment was not valid.  

The RO sent the appellant an August 2012 letter notifying her that her waiver request was lost in transit and she needed to resubmit it.  The appellant submitted the requested information in November 2012, along with a statement in which she expressed confusion as to how she could owe money after eight years without communication from VA on the matter.  

An April 2014 Decision on Waiver of Indebtedness denied the appellant's February 2004 request for a waiver.  The appellant submitted an April 2014 notice of disagreement stating that she cannot afford to pay the $2,318.17 debt as a result of her husband's recent death.  She submitted a June 2014 statement questioning the validity of the overpayment debt, and included attendance records in support of her claim.  

In July 2014, VA notified the appellant that funds were being withheld from her compensation benefits to pay the debt created by the overpayment.  She perfected an appeal in October 2014, and the matter is now before the Board.  


Validity of the Debt

The Board finds that the overpayment of educational assistance benefits in the amount of $2,318.17 was properly created, and the debt was valid.  As noted, the appellant did not make satisfactory progress toward completion of the program for which she was receiving Chapter 35 benefits.  In December 2003, VA received a notice from H.R.P., an administrator at Sikeston Public Schools Career and Technology Center.  H.R.P. stated that, for the school term of August 4, 2003 through May 31, 2004, the appellant had shown "practically no progress" toward completion of the program for which she receiving benefits.  

Entitlement to benefits for a program of education is subject to the requirement that the eligible person, having commenced the pursuit of such program, continues to maintain satisfactory pursuit and attendance of such program.  38 C.F.R. § 21.4277.  While there is no question that the appellant continued to attend her classes in January 2004, the evidence shows that Sikeston Public Schools Career and Technology Center determined that her progress was not satisfactory.  Because the appellant did not maintain satisfactory attendance according to the regularly prescribed standards of the educational institution in which she was enrolled, the overpayment generated in this case is valid.  38 C.F.R. § 21.7153(c).  

Waiver of the Overpayment

The appellant contends that a waiver of the overpayment should be granted because paying back her debt would create an undue hardship.  In particular, she has submitted evidence showing that she was notified of the overpayment in 2004, and she submitted a timely request for a waiver at that time.  Her waiver request was apparently lost through no fault of her own.  VA did not attempt to collect the debt until approximately eight years after the initial notification.  Additionally, the appellant's husband died shortly before VA attempted to collect the debt, and she asserts that his death has caused her considerable financial difficulties.

The Board finds that there is no basis for denying the appellant's claim on the basis of fraud, misrepresentation, or bad faith.  To that end, the April 2014 Decision on Waiver of Indebtedness determined that there was no evidence of fraud, misrepresentation, or bad faith on the part of the appellant.  Rather, the evidence suggests that the overpayment resulted from unsatisfactory performance in her courses.  

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

The Board agrees with the Committee on Waivers April 2014 determination that the Veteran's receipt of VA educational benefits constituted unjust enrichment; valid entitlement to the educational benefits never existed, yet she received $2,318.17 in advance payments towards tuition and related expenses.  The appellant has indicated that she changed her position to her detriment in reliance on the monies erroneously paid.  To that end, her statements indicate that she enrolled in classes in January 2004 based on a mistaken belief that the classes qualified for assistance.   However, there is no evidence that the appellant incurred any legal obligation in reliance on this erroneously paid money.

As to the question of whether recovery of the overpayment would defeat the purpose of the debt, the appellant was awarded education benefits to assist her in completing undergraduate classes with the intention of pursuing a GED.  The evidence does not suggest that the appellant would not have taken those classes but for the advanced education payment of $2,318.17.  Moreover, recovery of the overpayment would not prevent the appellant from continuing her studies, as the evidence shows that the appellant continues to receive educational assistance benefits for other courses.

As to the fault of the appellant in creating the debt, the evidence shows that the appellant was notified that her performance was unsatisfactory, and she continued to take courses despite her knowledge that there had been an overpayment.  Thus, the Board finds that the appellant is at fault in creating the debt.  

The failure to make restitution clearly would result in an unfair gain to the appellant.  The overpayment debt was validly created when she received an advanced payment of $2,318.17 to which she was not entitled. 

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of the debt.  The appellant has submitted statements that indicate that her expenses exceed her income.  Additionally, the appellant's original request was apparently lost through no fault of her own.  As a result, VA did not act on the overpayment until eight years after the initial notification, and the recent action coincided with the death of the Veteran, the appellant's husband.  The appellant has submitted evidence to the effect that the Veteran's death has created a financial hardship and, as a result, she is unable to pay back the debt.  In light of evidence that recovery of the debt would create significant financial hardship on the appellant and inhibit her ability to maintain basic necessities, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying her request for a waiver would result in undue hardship.  Accordingly, waiver of the validly created overpayment in the amount of $2,318.17 is warranted.


ORDER

The overpayment of educational assistance benefits in the amount of $2,318.17 was properly created.

Entitlement to waiver of the recovery of an overpayment of education benefits in the amount of $2,318.17 is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


